Filed 4/4/17
                              CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


THE PEOPLE,
          Plaintiff and Respondent,
                                                      A146642
v.
JACKSON ARNOLD PARROTT,                               (Humboldt County
                                                      Super. Ct. Nos. CR1500625
          Defendant and Appellant.                    & CR15003328)

                                       INTRODUCTION
          Jackson Arnold Parrott (appellant) appeals the judgment sentencing him to five
years in state prison following his guilty plea to two charges of being a felon in
possession of a firearm (Pen. Code, § 29800, subd. (a)), and his admission to two
sentencing enhancements. The plea was part of a negotiated disposition of two pending
criminal cases filed against him by the Humboldt County District Attorney. On appeal,
appellant contends the trial court erred in denying his motion to suppress evidence on the
ground that his Fourth Amendment rights were violated by an unlawful search and
seizure resulting in the discovery of one of the firearms. We disagree, and affirm that
ruling.
          Appellant also contends he was deprived of his Sixth Amendment right to counsel
at sentencing, requiring this case to be remanded to the trial court for resentencing.
While we agree the record does not establish appellant properly waived his right to
counsel and unequivocally invoked his right to self-representation under Faretta,1 we



          1
              Faretta v. California (1975) 422 U.S. 806 (Faretta).


                                                 1
conclude the error was harmless beyond a reasonable doubt. Therefore, we affirm the
trial court‘s judgment.
                                              II.
                  FACTUAL AND PROCEDURAL BACKGROUNDS
       A. Case No. CR1500625
       On February 9, 2015,2 at approximately 8:29 p.m., two police officers were
driving southbound on Pine Street in Eureka, California. As the officers approached the
intersection of Pine Street and Wabash Avenue, they observed a small purple hatchback
vehicle without illuminated rear or brake lights, rolling backwards toward the
intersection. Not knowing if there was a driver in the vehicle, the officers positioned
their patrol car behind the hatchback vehicle to keep it from rolling further down the
street. Seconds later the vehicle came to a stop, appellant exited from the driver‘s side of
the vehicle and proceeded to push it to a nearby curb.
       Officer Harkness exited his patrol car and contacted appellant as he began to lift
the hood of his vehicle. The officer asked if he could assist appellant with his disabled
vehicle, offering a tow truck or a ride to someone who could repair the car, but appellant
replied ―that he didn‘t really need any assistance.‖ Appellant was wearing a hooded
sweatshirt, with a visibly heavy item bulging from the front pocket. As the interaction
progressed, the officer noticed appellant appeared nervous and continued to touch the
bulging item in the front pocket of his sweatshirt.
       Eventually, Officer Harkness asked appellant to step out of the roadway and onto
the sidewalk. When on the sidewalk, Harkness asked for appellant‘s name and date of
birth. Appellant provided the information, nervously adding that he was not on probation
or parole. The officers then reported appellant‘s name to dispatch. Appellant continued
to appear nervous, answering questions rapidly and continuously, while looking from one
officer to the other in ―really quick, targety glances.‖ At one point, Harkness asked
appellant to refrain from reaching into the front pocket of his sweatshirt, fearing it might

       2
           All subsequent unspecified date references in this opinion are to the year 2015.


                                              2
contain a weapon. Appellant also asked the officers if he could smoke a cigarette, and
Harkness responded by stating ―there was no reason that he couldn‘t smoke a cigarette.‖
       After a few minutes, dispatch informed the officers that appellant‘s license was
suspended. After learning of appellant‘s suspended license, Officer Harkness ―took hold
of‖ appellant‘s right arm and told him to put his hands behind his back. When appellant
resisted, the officers took a firm grip on him to prevent him from moving or reaching into
his front pocket. Appellant was once again told to place his hands behind his back. After
appellant refused to cooperate a second time, the officers subdued him, placed him on his
stomach and handcuffed him. Officer Soltow patsearched appellant, felt what he
believed to be a gun, and reached into appellant‘s front sweatshirt pocket, finding a
loaded handgun.
       After appellant waived a preliminary hearing in Case No. CR1500625, the
Humboldt County District Attorney filed an information on February 27, 2015, charging
appellant with possession of a firearm by a felon (Pen. Code, § 29800, subd. (a); count
one) and driving without a valid driver‘s license (Veh. Code, § 12500, subd. (a); count
two.) In connection with count one, the information also alleged a prior strike (Pen.
Code, § 667, subds. (b)-(i)), and a prior prison term (Pen. Code, § 667.5).
       As we discuss more fully below, on May 26, appellant filed a motion to suppress
evidence (Pen. Code § 1538.5). On July 1, the trial court denied that motion.
       B. Case No. CR1503328
       On July 17, a Eureka police officer contacted appellant, who was sitting in a
vehicle located in the parking lot of a local mall. After discovering that appellant had an
outstanding warrant, the officer arrested appellant, subsequently searched the area within
appellant‘s control, and found a loaded firearm under the driver‘s seat.
       After appellant waived a preliminary hearing in Case No. CR1503328, the
Humboldt County District Attorney filed an information on August 12, charging
appellant with possession of a firearm by a felon (Pen. Code, § 29800, subd. (a); count
one) and possession of ammunition (Pen. Code, § 30305, subd. (a)(1); count two). In
connection with both counts, the information also alleged appellant was on bail during


                                             3
the commission of the offenses (Pen. Code, § 12022.1), and had a prior strike (Pen. Code.
§ 667, subds. (b)-(i)) and a prior prison term (Pen. Code, § 667.5).
       On September 9, the two informations were consolidated for trial purposes.
       C. Change of Plea Hearing
       On September 14, pursuant to a negotiated disposition, appellant pled guilty to
count one in Case No. CR1500625, count one in Case No. CR1503328, and admitted to
one strike prior and one prison prior. In return for the plea, it was agreed that appellant
would be sentenced to five years in state prison calculated as follows: The mid-term of
two years for count one in Case No. CR1500625, doubled for the admitted prior strike
and one additional year based on the admitted prior prison term. A two-year term would
also be imposed to run concurrent based on the guilty plea to count one in Case No.
CR1503328. All other counts and enhancements were to be dismissed by the
prosecution. After admonishments to and waivers by appellant, the court approved the
change of plea, and the remaining counts were dismissed. Appellant was represented at
the change of plea hearing by attorney Michael P. Acosta, who had been retained by
appellant as of April 9.
       D. Sentencing Hearing
       At the time of appellant‘s October 7 sentencing hearing, Mr. Acosta could not be
located in or around the courthouse and could not be reached by telephone. The trial
court then stated, ―Mr. Parrott, I just had the clerk provide you with a copy of the
probation report that was received on October 1st, 2015. If you would like to have a day
or two to review that, you certainly may have that. You‘re entitled to that. Or—,‖ to
which appellant replied, ―He can be my lawyer at this point. Let‘s just go.‖ The court
responded, ―Okay. If you would like to at this point, essentially, represent yourself for
sentencing, you can do that as well. I think we all agreed what‘s going to happen.‖
Appellant states, ―Yeah, I‘m ready. Let‘s rol[l].‖
       The court then asked, ―So you‘re waiving Mr. Acosta‘s personal presence?‖
Appellant responded, ―Yeah.‖ The court confirmed by stating, ―Yes?‖ and appellant
reiterated, ―Yeah.‖ The court continued, ―Thank you. So, Mr. Parrott, is there any


                                              4
reason we should not proceed with sentencing today?‖ and appellant replied, ―No.‖ The
court stated its understanding of the agreed upon disposition and asked appellant if there
was anything he would like to say before they proceeded to sentencing. Appellant
answered, ―No. I‘m good,‖ and the court proceeded to sentence appellant to state prison
for a total of five years consistent with the terms of the negotiated disposition.
       Appellant filed a timely notice of appeal on October 10.
                                             III.
                                       DISCUSSION
       A. Motion to Suppress Evidence
       The standard for appellate review on a motion to suppress is well established. The
appellate court reviews the trial court‘s findings of historical fact under the deferential
substantial evidence standard, but decides the ultimate constitutional question
independently. Selection of the applicable law is a mixed question of law and fact that is
subject to independent review. (People v. Gonzalez and Soliz (2011) 52 Cal.4th 254,
284; People v. Glaser (1995) 11 Cal.4th 354, 362.)
       In the present case, appellant contends the trial court erred in denying his motion
to suppress evidence. He asserts that his Fourth Amendment rights were violated when
officers detained him without having the requisite reasonable suspicion to believe
appellant was involved in criminal activity. For this reason, appellant argues the
evidence obtained as a result of the constitutional violation should be inadmissible fruit
of the antecedent illegal search and seizure.
       Appellant‘s contention requires the court to answer two questions: (1) at what
point in the encounter was appellant detained, and (2) did the officers have the proper
level of suspicion to justify a detention and patdown search?
       The Fourth Amendment to the United States Constitution provides that individuals
are entitled ―to be secure in their persons, houses, papers and effects, against
unreasonable searches and seizures.‖ (U.S. Const., 4th Amend.) Although this
amendment restricts only the federal Government, the ―right of privacy‖ also extends to



                                                5
protect against state action through the due process clause of the Fourteenth Amendment.
(Mapp v. Ohio (1961) 367 U.S. 643, 655.)
       Within the meaning of the Fourth Amendment, an individual is detained when
police officers restrain his or her liberty by means of physical force or show of authority.
(California v. Hodari D. (1991) 499 U.S. 621, 626; United States v. Mendenhall (1980)
446 U.S. 544, 554.) The test for whether a police officer‘s conduct amounts to a detention
is whether the officer‘s conduct would indicate to a reasonable person that he or she is
not free to leave, or otherwise to terminate the encounter. (United States v. Mendenhall,
at p. 554.)
       A consensual encounter between a police officer and an individual does not
amount to a detainment under the Fourth Amendment. ―It is well established that law
enforcement officers may approach someone on the street or in another public place and
converse if the person is willing to do so‖ without having any ―articulable suspicion of
criminal activity. [Citations.]‖ (People v. Rivera (2007) 41 Cal.4th 304, 309.) For
example, ― ‗law enforcement officers do not violate the Fourth Amendment by merely
approaching an individual on the street or in another public place, by asking him if he is
willing to answer some questions, by putting questions to him if the person is willing to
listen, or by offering in evidence in a criminal prosecution his voluntary answers to such
questions.‘ ‖ (Florida v. Bostick (1991) 501 U.S. 429, 434, quoting Florida v. Royer
(1983) 460 U.S. 491, 497.) There is no Fourth Amendment violation as long as a
reasonable person, under the circumstances, would feel free to leave, or to end the
encounter. (People v. Rivera, at p. 309.)
       In determining whether a reasonable person would have believed he or she was
free to leave or end the encounter, a court must take into account the totality of the
circumstances from the perspective of a reasonable person in the defendant‘s position.
(In re Manuel G. (1997) 16 Cal.4th 805, 821.) In doing so, the court ―assesses the
coercive effect of police conduct as a whole, rather than emphasizing particular details of
that conduct in isolation. [Citation.]‖ (Ibid.) Relevant factors include ―the presence of
several officers, an officer‘s display of a weapon, some physical touching of the person,


                                              6
or the use of language or of a tone of voice indicating that compliance with the officer‘s
request might be compelled. [Citations.]‖ (Ibid.)
       With regard to this question, the parties agree the interaction on February 9
between appellant and the officers initially began as a consensual encounter, and
eventually became a temporary detention. Appellant contends he was detained when
officers asked him to keep his hands out of his pockets and to step onto the sidewalk. We
disagree.
       When Officer Harkness initially contacted appellant, he did so to inquire about
appellant‘s disabled vehicle and to offer assistance. A reasonable person in appellant‘s
position would have realized that, by offering him a tow truck or a ride to someone who
could repair the car, Officer Harkness was attempting to help appellant get out of his
predicament. There are no facts in the record indicating the initial interaction was
anything more than a consensual encounter, or that the officer was investigating criminal
behavior.
       As the interaction progressed, Officer Harkness asked appellant to refrain from
placing his hands in his pockets and to provide his name and date of birth. Appellant
argues that, considering the totality of the circumstances, these requests constituted a
show of authority that indicated to appellant ―an investigation was being focused on
him.‖ As a result, appellant argues that when Harkness proceeded to ask him to step onto
the sidewalk, the encounter became a detention because a reasonable person who was
suspected of unlawful activity would not feel free to end the encounter. Appellant‘s
argument is based on the decision in In re J.G. (2014) 228 Cal.App.4th 402, 413 (J.G.),
where the court held that an officer detained two individuals when he requested that they
sit on a curb and conveyed to them that he suspected them of unlawful activity. We find
this case to be factually distinguishable.
       First, directing an individual to sit on a curb is not similar to asking someone to
step onto the sidewalk to avoid a potential safety risk of having a conversation on a road.
A reasonable person in appellant‘s position would have realized that the officers asked



                                              7
him to move onto the sidewalk to ensure his and their safety during their continuing
conversation.
       Second, in J.G., prior to being asked to sit on the curb, detained individuals had
already been asked for physical identification, they had been asked if they had anything
illegal on their person, they both had been physically searched, and the individuals were
questioned by four uniformed officers. (In re J.G., supra, 228 Cal.App.4th at p. 406.) In
contrast, here, appellant was only asked for verbal identification, he was primarily
questioned by one officer, and he was not asked about being involved in any illegal
activity.
       Third, asking an individual to keep his hands out of his pockets is not akin to
conveying to an individual that they are suspected of being involved in unlawful activity.
Rather, asking appellant to keep his hands out of his pockets is a normal, expected
response to an officer‘s concern for his or her own personal safety during the encounter.
Furthermore, prior to being asked to move onto the sidewalk, there was no application of
force, no brandishing of weapons and no blocking of exits. Finally, even after the parties
moved onto the sidewalk appellant asked the officers if he could smoke a cigarette, and
one of the officers responded by stating ―there was no reason that he couldn‘t smoke a
cigarette.‖
       For these reasons, the officers‘ requests were not a display of authority. The
encounter did not amount to a detention until the officers used physical force to grab
appellant‘s arm and told him to place his hands behind his back.
       Regarding the second issue, appellant contends the officers lacked the requisite
level of suspicion necessary to justify detaining him. Again, we disagree.
       Within the meaning of the Fourth Amendment, a police officer may temporarily
detain an individual if the officer has ―reasonable suspicion‖ to believe the individual is
involved in criminal activity. (In re Tony C. (1978) 21 Cal.3d 888, 894.) Reasonable
suspicion is defined as ― a particularized and objective basis‘ ‖ for suspecting a person is
involved in criminal activity. (Ornelas v. United States (1996) 517 U.S. 690, 696.) In
determining the existence of reasonable suspicion, officers may ―draw on their own


                                              8
experience and specialized training to make inferences from and deductions about the
cumulative information available to them that ‗might well elude an untrained person.‘
[Citation.]‖ (United States v. Arvizu (2002) 534 U.S. 266, 273.)
       In the present case, the trial court correctly found that, at the time appellant was
detained, there was reasonable suspicion to believe appellant had committed a Vehicle
Code violation. Vehicle Code section 12500, subdivision (a), provides that a person may
not drive a motor vehicle upon a highway without a valid driver‘s license. (Veh. Code,
§ 12500, subd. (a).)
       However, appellant maintains the officers lacked reasonable suspicion to believe
he had violated the Vehicle Code based on the fact that although officers learned from
dispatch that his license was suspended, the officers never physically saw appellant
driving the car. In addition, appellant contends his nervousness and the unidentifiable
bulge in his front pocket were not enough to provide the officers with reasonable
suspicion he was engaged in criminal activity.
       We conclude that under the circumstances, the officers did have an objectively
reasonable basis for suspecting appellant had committed a Vehicle Code violation.
Although the officers did not see appellant driving the car, the officers did observe the car
rolling backwards, and saw appellant exit from the driver’s side and attempt to jumpstart
the car. As a result, it was reasonable for the officers to infer that appellant had driven
the car, but lost control when the car stopped and rolled backwards into the intersection.
Therefore, when dispatch informed the officers that appellant‘s license was suspended,
the officers had the requisite reasonable suspicion to detain him.
       However, the right to conduct a patdown search of a detained person requires a
separate type of suspicion. A detained person may be searched ―[w]hen an officer is
justified in believing that the individual whose suspicious behavior he is investigating at
close range is armed and presently dangerous to the officer or to others.‖ (Terry v. Ohio
(1968) 392 U.S. 1, 24.) In this regard, an officer may conduct a patdown search to
determine whether the detained person is in fact carrying a weapon. (Ibid.)



                                              9
       Appellant argues that this was not the type of encounter in which one would
expect a person to be armed and dangerous, or in which a bulge in a pocket is likely to be
a weapon, because it was not a high crime area and the officers only contacted appellant
to help with his disabled car. However, a police officer has a strong need to practice
caution and self-protection when on patrol. Here, officers noticed a heavy item bulging
in appellant‘s front pocket, which appellant touched several times during their encounter.
The patdown did not begin until it was confirmed that appellant did not have a valid
driver‘s license, and only after he physically resisted two attempts by the officers to
handcuff him. Given these circumstances and the struggle that ensued, the officers
justifiably feared that appellant was armed, and thus the patdown search was a lawful
search under the Fourth Amendment. Accordingly, we affirm the lower court‘s ruling to
deny the appellant‘s motion to suppress evidence.
       B. Motion to Remand for Resentencing
       Appellant also contends that he was denied his Sixth Amendment right to counsel
at his sentencing hearing. He argues this violation of his right to counsel resulted in
structural error that requires a remand to the trial court for resentencing.
       The Sixth Amendment provides that, ―[i]n all criminal prosecutions, the accused
shall enjoy the right to . . . have the Assistance of Counsel for his defence.‖ (U.S. Const.,
6th Amend.) In addition, it is well established that a criminal defendant has a
constitutional right to counsel at all critical stages of a criminal prosecution, including
sentencing. (People v. Doolin (2009) 45 Cal.4th 390, 453.) Sentencing is considered a
critical stage of a criminal proceeding, within the meaning of the Sixth Amendment.
(Ibid.; Mempa v. Rhay (1967) 389 U.S. 128, 134-137.)
       A defendant in a criminal proceeding may waive his constitutional right to counsel
if he wishes to represent himself at trial. (Faretta, supra, 422 U.S. at p. 835.) However,
when a defendant waives his right to counsel, a defendant must do so ― ‗knowingly and
intelligently.‘ ‖ (Ibid.) The Supreme Court in Faretta instructed that a defendant ―should
be made aware of the dangers and disadvantages of self-representation, so that the record
will establish that he knows what he is doing and his choice is made with eyes open.


                                              10
[Citation.]‖ (Ibid.) The test for a valid waiver of counsel ―is not whether specific
warnings or advisements were given but whether the record as a whole demonstrates that
the defendant understood the disadvantages of self-representation, including the risks and
complexities of the particular case. [Citations.]‖ (People v. Bloom (1989) 48 Cal.3d
1194, 1225.)
       In admonishing a criminal defendant about self-representation, the California
Supreme Court has held it is insufficient for a trial court simply to advise the defendant
only of the benefits of self-representation, and not of its disadvantages. For example, in
People v. Burgener (2009) 46 Cal.4th 231, a trial court granted the defendant‘s request to
represent himself at sentencing without first informing the defendant of the disadvantages
of doing so. (Id. at p. 239.) The court based its decision not to provide adequate Faretta
warnings on the assumption that the defendant was ―fully aware‖ of his case because he
was the only person who sat through all of the hearings and motions. (People v.
Burgener, at p. 239.) In response, the Supreme Court held that ―[i]nforming a defendant
that self-representation means a waiver of counsel is not an advisement of the associated
dangers and disadvantages; it is merely a rephrasing of the defendant‘s choice.
[Citations.]‖ (Id. at p. 243.)
       Furthermore, a Faretta request for self-representation must be unequivocal. With
regard to whether a Faretta request is equivocal, courts must determine ―whether the
defendant truly desires to represent himself or herself.‖ (People v. Marshall (1997) 15
Cal.4th 1, 23.) Thus, ―an insincere request or one made under the cloud of emotion may
be denied.‖ (Id. at p. 21.) As our Supreme Court explained in Marshall, ―the court‘s
duty goes beyond determining that some of [the] defendant‘s words amount to a motion
for self-representation. The court should evaluate all of a defendant‘s words and conduct
to decide whether he or she truly wishes to give up the right to counsel and represent
himself or herself and unequivocally has made that clear.‖ (Id. at pp. 25-26; see People
v. Tena (2007) 156 Cal.App.4th 598, 607.)
       In the present case, appellant attended his sentencing hearing, but his retained
counsel did not. The trial court informed appellant that his attorney could not be located,


                                             11
and provided him with a copy of the probation report that was received on October 1.
The court then stated, ―If you would like to have a day or two to review that, you
certainly may have that. You‘re entitled to that. Or—.‖ However, appellant interrupted
and stated, ―He can be my lawyer at this point. Let‘s just go.‖ The court then responded,
―Okay. If you would like to at this point, essentially, represent yourself for sentencing,
you can do that as well. I think we all agreed what‘s going to happen.‖ Appellant
responded by stating, ―Yeah, I‘m ready. Let‘s rol[l].‖
       Initially we note that appellant stating, ―He can be my lawyer at this point. Let‘s
just go,‖ was not an invocation of his Faretta right to self-representation. Although it is
unclear who was the ―he‖ to whom appellant was referring, it is likely that rather than
self-representation, appellant was suggesting that the court might assign to him a
different attorney in the absence of his retained counsel.
       Almost immediately, and in response to this vague reference by appellant, the trial
court stated, ―[o]kay. If you would like to at this point, essentially, represent yourself for
sentencing, you can do that as well. I think we all agreed what‘s going to happen.‖ Once
the suggested alternative of self-representation was broached by the trial judge, there is
no question that appellant expressed his desire to proceed with sentencing without
counsel. However, it is not clear from the record whether appellant made this choice out
of an unequivocal desire to do so, or because it had become clear that the matter could
not proceed that day if he insisted on waiting for Mr. Acosta‘s availability, or the
appointment of substitute counsel. As a result, we cannot conclude that this interaction
between the trial court and the appellant constituted a waiver of counsel, and was an
unequivocal invocation of appellant‘s Faretta right of self-representation, particularly
given our Supreme Court directives to lower courts that caution be exercised in
considering such matters.
       Although we conclude the record does not support a waiver of counsel and an
unequivocal invocation of appellant‘s right to self-representation, we must also determine
whether reversal is mandated because such a violation of appellant‘s right is structural
error, or instead subject to harmless error analysis.


                                              12
       Since the landmark decision in Chapman v. California (1967) 386 U.S. 18
(Chapman), it has been well established that a constitutional error does not automatically
require a reversal of a conviction. In Chapman, the court stated ―there may be some
constitutional errors which in the setting of a particular case are so unimportant and
insignificant that they may, consistent with the Federal Constitution, be deemed harmless,
not requiring the automatic reversal of the conviction.‖ (Id. at p. 22.)
       The types of constitutional violations that may occur during a criminal proceeding,
either at trial or sentencing, are divided into two categories. (Arizona v. Fulminante
(1991) 499 U.S. 279, 307-310.) The first category consists of ― ‗trial error,‘ ‖ which
―may . . . be quantitatively assessed in the context of other evidence presented‖ and is
subject to harmless-error analysis. (Id. at pp. 307-308.) The second consists of
―structural defects,‖ which ―affec[t] the framework within which the trial proceeds,‖ and
require automatic reversal. (Id. at p. 310.) Typically, there is a ―strong presumption‖ that
any error will typically fall into the trial error category. (Rose v. Clark (1986) 478 U.S.
570, 579.)
       Since Chapman, California intermediate appellate courts have remained divided
on whether a Faretta violation, specifically, the failure to provide warnings regarding the
pitfalls of self-representation, requires automatic reversal. For example, in
People v. Hall (1990) 218 Cal.App.3d 1102, 1108-1109, and People v. Lopez (1977) 71
Cal.App.3d 568, 571, the reviewing courts concluded that the failure to warn the
defendants regarding the dangers and disadvantages of self-representation before granting
defendants‘ requests to represent themselves was prejudicial per se. On the other hand,
People v. Cervantes (1978) 87 Cal.App.3d 281, 291-294 (Cervantes), and People v.
Wilder (1995) 35 Cal.App.4th 489, 502 (Wilder) concluded that the harmless beyond a
reasonable doubt standard in Chapman applies to this analysis.
       In Cervantes, the defendant moved to represent himself after he had been
represented by a public defender. In making the request, he acknowledged that he
understood the charges against him, stated that he had completed two years of college,
and accepted the trial court‘s warning that he would be accorded no special privileges and


                                             13
would be treated the same as if he had counsel. (Cervantes, supra, 87 Cal.App.3d at
p. 286, fn. 1.) The court reasoned, ―We perceive a signal difference between a case
where an indigent was not advised at the time of trial on the merits that he could have an
attorney appointed by the court at public expense and did not waive his right to counsel
as in In re Smiley (1967) 66 Cal.2d 606 . . . , which requires a reversal per se and one
where defendant, as in the instant case, was fully aware of his right to counsel, requested
to represent himself pursuant to Faretta and in fact was granted self-representation but
which was predicated on an insufficient record with respect to a warning of the pitfalls
involved in self-representation as mentioned in Faretta.‖ (Cervantes, at p. 292.)
       In Wilder, the trial court offered the defendant a state-appointed public defender,
but the defendant affirmatively rejected the attorney and requested to represent himself.
(Wilder, supra, 35 Cal.App.4th at pp. 493-494.) The trial court granted the defendant‘s
request, but failed to advise him of the potential dangers of self-representation. (Ibid.)
For that reason, the defendant argued that the trial court failed to provide him with
Faretta warnings in violation of his Sixth Amendment right. (Id. at p. 494.)
Nevertheless, the appellate court found that even if the defendant had been provided with
the proper Faretta warnings, defendant still would have chosen self-representation
because he rejected the lawyer that was initially appointed to represent him. (Id. at
p. 502.) As a result, the error was harmless beyond a reasonable doubt because nothing
would have changed had the defendant been advised of the dangers of self-representation.
       Recently, this division followed Cervantes in deciding that while the denial of a
Faretta motion is structural error, the harmless beyond a reasonable doubt standard, and
not the per se reversal rule, should be applied in determining if deficiencies in the trial
court‘s admonitions when granting a Faretta request were prejudicial. (People v. Bush
(2017) 7 Cal.App.5th 457 (Bush).) In distinguishing between the two, we noted: ―It
seems to us that if an erroneous denial of a self-representation request—where the issue
of defendant‘s knowledge or understanding is a close question—is reversible per se, and
if the erroneous granting of such a request—where the admonition is incomplete rather
than completely absent—is also reversible per se, the trial court is left with the narrowest


                                              14
of channels along which to navigate the shoals of possible error. (See, e.g., People v.
Cervantes[, supra] 87 Cal.App.3d [at p.] 287 . . . [In this context, courts must navigate
‗ ―between the Scylla of denying a defendant the right to determine his own fate and the
Charybdis of violating his right to counsel by acceptance of an ineffectual waiver‖ ‘],
disapproved on another ground in People v. Barnum (2003) 29 Cal.4th 1210, 1219, fn. 1,
1222–1225 . . . .)‖ (Bush, at p. 476, italics omitted.)
        We will follow our recent decision in Bush, and in applying the harmless beyond a
reasonable doubt standard of prejudice we conclude that any deficiency in the court‘s
admonition here was indeed harmless. In reaching this conclusion, we note that
appellant‘s briefs on appeal offer no suggestion of what disadvantages of self-
representation the trial court should have conveyed to appellant under the circumstances.
We can offer none ourselves.
        The sentencing was simply a process to put on the record a previously negotiated
plea disposition supervised and approved by the same judge who presided at sentencing.
At the hearing on September 14, appellant was represented by counsel, admonished and
waived his Boykin-Tahl rights,3 and the terms of the plea were placed on the record,
including that appellant would receive a five-year aggregate state prison sentence.4 At
the same time, appellant‘s counsel acknowledged that he had explained the elements of
the charges, and any defenses he may have had to the charges. Counsel also stated that
he discussed the consequences of the plea with appellant, and that appellant understood
them.



        3
        Boykin v. Alabama (1969) 395 U.S. 238 (Boykin ); In re Tahl (1969) 1 Cal.3d
122 (Tahl).
        4
         It is also noteworthy that, absent a plea disposition, appellant faced a total
aggregate state prison sentence of eight years four months, and it appears that at the
commencement of the September 14 plea hearing the parties discussed whether the plea
was to be ―open‖ with the court deciding on the length of sentence at the time of
sentencing. However, after a short recess in the proceeding, the parties confirmed that
appellant‘s plea would include a five-year state prison cap.


                                              15
       The presentence report by the probation department included an interview with
appellant in which he admitted having possession of the weapon ―for his own protection.‖
At the same time, appellant acknowledged that he understood the terms of the conditional
plea to which he agreed and that he was ―resigned to the fact that he will be serving time
in state prison.‖ The report also noted that under Penal Code section 1203, subdivision
(e)(4), appellant otherwise was not eligible for a grant of probation except in unusual
cases, and there appeared to be no such unusual circumstances that would have made him
probation eligible. In conclusion, the report recited the terms of the negotiated plea
(which were the same as those stated on the record in open court at the September 14
hearing), and recommended that the sentence follow those terms.
       Given these circumstances, we can envision nothing the presence of counsel at the
sentencing hearing could have contributed, and conversely, there was no prejudice
whatsoever to appellant caused by counsel‘s absence. Reducing the sentence agreed to as
part of the negotiated disposition was not possible. This fact is reminiscent of U.S. v.
Salemo (3d Cir. 1995) 61 F.3d 214, where the concurring judge noted: ―Such a blanket
rule [of prejudice per se] could produce some strange results. For example, suppose that
a defendant does not validly waive counsel at sentencing but is given the mandatory
minimum sentence prescribed by statute. . . . In this case, must the sentence to be vacated
and the case remanded so that the very same sentence can be imposed with counsel
present?‖ (Id. at p. 223, fn. 1; see also Bush, supra, 7 Cal.App.5th at p. 476.)
       Therefore, we conclude beyond a reasonable doubt that any error in the trial court
proceeding to enter sentence and judgment on October 7 was harmless.
                                            III.
                                      DISPOSITION
       The sentence and judgment are affirmed.




                                             16
                                  _________________________
                                  RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
RIVERA, J.




A146642, People v. Parrott


                             17
Trial Court:                 Humboldt County Superior Court

Trial Judge:                 Hon. John T. Feeney

Counsel for Appellant:       Roberta Simon, by appointment of the
                             Court of Appeal under the First District
                             Appellate Project Independent Case System

Counsel for Respondent:      Kamala D. Harris
                             Attorney General of California

                             Gerald A. Engler
                             Chief Assistant Attorney General

                             Jeffrey M. Laurence
                             Senior Assistant Attorney General

                             Eric D. Share
                             Supervising Deputy Attorney General

                             Ronald E. Niver
                             Deputy Attorney General




A146642, People v. Parrott


                               18